Citation Nr: 1822101	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-27 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to an increased disability rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have hearing loss within the statutory definition of that disability for VA purposes.

2. The Veteran's tinnitus did not have onset during active service and is not otherwise etiologically related to active service.

3. The Veteran's headache disorder pre-existed service and did not worsen in severity during service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).  

2. The criteria for service connection of tinnitus have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

3. The criteria for service connection of a headache disorder have not been met 38 U.S.C. §§ 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in May 2011.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The Board does observe that a VA examination has not been conducted in connection with his service connection claims.  The reason for this omission is discussed in more detail below.  The Veteran has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for bilateral hearing loss, tinnitus, and a headache disorder.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  In addition, certain chronic diseases, including bilateral hearing loss or tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be denied for all three disabilities.

Regarding the claim for hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies, 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  Essentially, while some disabilities, such as tinnitus, are capable of lay diagnosis, hearing loss requires a medical diagnosis which includes the above audiometric testing results.
	
In the instant case, the Board finds that service connection must be denied because the Veteran does not meet the statutory criteria for a diagnosis of bilateral hearing loss.  There is no evidence of record proving a present diagnosis of bilateral hearing loss for VA purposes.  Particularly, the Veteran has not been afforded an examination in connection with his claim which would provide such a diagnosis.  

Ordinarily, VA is obligated to provide an examination when there is evidence of a present disability or symptoms of a disability; an in-service incident or injury; and an indication that the two may be related.  38 C.F.R. § 3.159(c)(4)(1) (2017).   Key to the Board's evaluation of this claim is the fact that the Veteran is presently, and has been for the duration of this appeal, incarcerated in the Commonwealth of Virginia.  The Veteran has submitted multiple written statements noting VA's duty to provide an examination is extended to incarcerated claimants.  The Board does not discount the Veteran's arguments, and agrees that incarcerated veterans must be afforded the same treatment as non-incarcerated veterans in pursuing disability compensation claims.  Wood v. Derwinski, 1 Vet. App. 190 (1991);  see also Bolton v. Brown, 8 Vet. App. 185 (1995) (noting that if VBA cannot arrange for an examination, it must document efforts to do so in the claims file and concluding that the Court could not "lightly infer that the duty to assist a Veteran in developing his [sic] claim applies any less to an incarcerated Veteran than to a non-incarcerated veteran").

However, that VA must afford an incarcerated veteran the same treatment as a non-incarcerated veteran does not imply that VA has a duty to commit the impossible.  Particularly, when adjudicating the claims of incarcerated Veteran's, VA may experience difficulty in providing the required examinations.  The VA Adjudication Procedure Manual (M21-1) provides some guidance on how such situations should be addressed.  Specifically, when an examination of an incarcerated veteran is required, the VA Medical Examination Coordinator must confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for the examination, or examined at the prison.  Because some State laws restrict the movement of and access to prison inmates, an examination may not be possible.  In such cases, documentation of substantial efforts to schedule and conduct the examination must be included in the claims folder.  If VHA has exhausted examination efforts to no avail, the Veteran's inability to attend a necessary examination by reason of incarceration is to be treated as the equivalent of a failure to report.  M21-1, Part III.iv.3.F.2.d (March 28, 2018) (addressing examinations in special situations).  

In the instant matter, the record indicates that the Veteran was scheduled for a VA examination to be conducted in March 2013.  VA was informed that the Veteran could not be escorted off of prison grounds for examination at a VA facility, and therefore an examination would need to be conducted at the prison itself.  A VA examiner was scheduled to examine the Veteran (in fact, a physical examination of the Veteran's knee was conducted at that time).  Unfortunately, the prison facility did not have the necessary audiometric equipment to conduct a hearing test of the Veteran and such equipment could not be provided by VA outside of its own facility.  As such, the examination could not be conducted, and was subsequently cancelled.  

In light of the above, the Board must conclude that VA has made the reasonable and required attempts to provide an examination under the duty to assist.  Inquiries were made to the prison; the Veteran could not be moved to a VA facility; although an examination was possible, the equipment necessary could not be accommodated at the prison facility, and as such the examination could not be conducted.  All of this was documented in the claims file, per VA policy.  Therefore, the Board finds no failure in the duty to assist the Veteran in this case.  

The Board has carefully reviewed the evidence of record and finds no other evidence which would support a diagnosis of hearing loss for VA purposes at the present time.  As such, the claim must be denied for lack of a present diagnosis.  The Board does note that this decision does not ultimately doom the Veteran's claim of service connection for hearing loss, and observes that the RO has indicated that it is willing to provide an audiometric examination upon his release; any examination which shows a diagnosis of hearing loss within the statutory definition of that disability would certainly constitute new and material evidence sufficient to reopen the claim at that time.  

Concerning the Veteran's claim of service connection for tinnitus, the Board notes that unlike hearing loss which requires certain auditory testing to diagnose, as a lay person the Veteran is competent to provide a diagnosis of ringing in the ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran also has conceded in-service acoustic trauma.  Therefore, the Board must consider a possible nexus between the two.  

As addressed above, the Veteran has not been afforded a VA audiometric examination by virtue of his incarceration.  Unfortunately, without such an examination, there exists no medical opinion linking the Veteran's tinnitus to service.  The Veteran has not contended that his tinnitus had onset during active service or within a year of separation from active service; there is no evidence in his service treatment records, to include his separation examination, of his ever complaining of or being treated for that disability during service.  There are no medical records after service which document that disability, to include his records submitted from the Virginia Department of Corrections.  Essentially, there is no evidence of record which would speak to a nexus between his present tinnitus and his in-service acoustic trauma.  As such, that claim must also be denied.  Again the Board notes that any subsequently submitted evidence, including a post-incarceration VA examination which discussed nexus would be adequate to reopen this claim at a later date.  

Finally, turning to the claim of service connection for a headache condition, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).

A review of the Veteran's entrance examination report, dated October 14, 1977, and completed by the Veteran, indicates frequent or severe headaches.  The examiner at that time elaborated that the Veteran's headaches were treated with aspirin.  As a headache disorder was noted upon entrance to service, the Board must conclude that this disability pre-existed service, and therefore must consider whether that disability was aggravated by service.

The Veteran's service treatment records, after his entrance examination only document one instance of a headache.  On May 21, 1979, the Veteran reported a headache and nausea.  At that time he was diagnosed with an intestinal virus and prescribed Tylenol and bed rest.  He did not seek subsequent treatment for that incident, and there is no evidence of any other headache episodes during active service.  Upon separation, the Veteran completed his health report by marking "no" in the box indicating present headaches.  

After service, there are no available medical records until 2009.  Those records indicate that in April 2010 the Veteran complained of a headache with nausea.  In April 2011 the Veteran reported headaches, which had been doing well until the prior two months when they increased in severity and frequency.  One other document notes migraine headaches as a chronic diagnosis, but does not give a date or any further information on that disability.

In light of the above, the Board must conclude that the Veteran's headache disability, which pre-existed service, was not worsened thereby.   There is no indication that his headaches underwent any worsening during service, in fact, there is only one documented complaint of a headache in his service treatment records, and the Veteran himself denied headaches at separation, indicating improvement.  There is no evidence after separation of any headache disability until approximately 29 years later, at which point, migraine headaches were diagnosed.  There is simply no evidence of record indicating that the Veteran's active service worsened his disability.

Here, the Board does acknowledge that the Veteran has not been provided a VA examination in connection with this claim.  However, the duty to assist and provide an examination only applies in situations if the information of record does not contain sufficient evidence to decide the claim, but (A) contains competent medical or lay evidence of a current diagnosed disability or symptoms of a disability; (B) establishes that the Veteran suffered an event, injury, or disease in service; (C) and indicates that the claimed disability or symptoms may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(1).  "If Congress had wanted [VA] to provide an examination on all possible theories, then [the statute] would not read the way it does."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  Thus, VA has discretion to determine when additional information is deeded to adjudicate a claim.  See Kowalski v. Nicholson, 21 Vet. App. 171 (2005).  One complaint of a headache during service does not constitute "worsening" of a disability described as "frequent or severe" upon entrance, particularly considering the Veteran denied any such disability upon separation.  As such, the Board finds that the duty to assist has not been triggered in this matter, and there is no duty to provide an examination with regard to this claim.  

In short, the evidence supports a finding that the Veteran's headache disability pre-existed service, and there is no evidence of record indicating that that disability was aggravated by service the natural progress of the disease.  As such, the claim must be denied.

In sum, the Board finds that service connection must be denied for bilateral hearing loss, tinnitus, and a headache disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for headaches is denied.  


REMAND

Inasmuch as the Board regrets further delay in the adjudication of this claim, recent precedential action by the Court of Appeals for Veterans Claims requires the Board to ensure that examinations addressing joints rated on loss of range of motion include range of motion testing in active and passive, as well as weight bearing and non-weight bearing motion, and must include comparative opposite joint testing (where applicable).  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Although an auditory examination could not be completed, as discussed above, due to the Veteran's incarceration, VA was able to conduct an examination in the prison facility with regard to his left knee claim.  While that examination did provide comparative opposite joint testing, unfortunately, because it pre-dated the holding in Correia, it did not provide adequate detail with regard to active versus passive movement, nor did it specify whether the testing conducted was done in weight bearing or non-weight bearing conditions.  As such, a new VA examination of his knee should be conducted.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim remaining on appeal.

2. Schedule the Veteran for an examination in connection with his increased rating claim for a left knee disability.  The RO should make all necessary and proper efforts to schedule the examination with the knowledge that the Veteran is presently incarcerated.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner is requested to provide a complete description of the Veteran's left knee disability, to include loss of range of motion (expressed in degrees of motion lost), evidence of recurrent subluxation or lateral instability, impairment of the semilunar cartilage, impairment of the tibia or fibula, or ankylosis, if found.  To the extent possible, range of motion testing should also be conducted in the right knee, unless the examiner determines that that ankle is also subject to a disability.  

All findings should include range of motion testing in active and passive motion, and in weight bearing and non-weight bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also carefully address any additional factors such as pain, weakness, fatigability, or incoordination evidenced in the examination, or per the Veteran's own report (the examiner is notified that the Veteran is competent to testify as to observable symptomatology such as pain).  A description of how the disability affects the Veteran's activities of daily living should be included.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied or not be granted in full, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


